Citation Nr: 0632074	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-41 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964, and from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  That decision granted service 
connection for PTSD and awarded the veteran a 30 percent 
rating.  In May 2005, the RO increased the veteran's initial 
rating for his service-connected PTSD from 30 percent to 50 
percent, effective the date of his claim.

The veteran personally testified before a Decision Review 
Officer (DRO) at the RO in February 2005.  He also testified 
before the undersigned in a video conference hearing held in 
March 2006.  The transcripts of both hearings have been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with irritability, daily 
intrusive thoughts, medications to control rage, some short-
term memory loss, poor concentration, avoidance of crowds, 
frequent panic attacks, difficulty sleeping, and alcohol 
abuse to ease sleeping and anxiety.  There is no evidence of 
suicidal or homicidal ideations, hallucinations, delusions or 
obsessional traits, but for frequent washing in the morning.

2.  The veteran has a Global Assessment of Functioning score 
between 45 and 55, has been employed on a part-time basis 
during the appeal period, and his PTSD symptoms did not 
significantly affect his functioning.




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A September 2003 VA outpatient medical record reflects the 
veteran's initial visit progress note which disclosed the 
veteran's complaints of erectile dysfunction and anxiety.

A March 2004 private medical record by the veteran's 
cardiologist notes that the veteran was active "to a 
remarkable level" with extensive training in karate and 
teaching.

K.H., an Advance Practice Registered Nurse, and H.L., M.D., 
both of a Post Traumatic Stress Center, drafted a May 2004 
report on the veteran.  According to their report, the 
veteran was retired from a municipal police force and had 
resigned because of anxiety and anger.  They noted the 
veteran stayed active, but was known for his quick anger and 
irritability and poor sleep.  He drank anywhere from a few to 
several beers per day for sleep and anxiety.  He currently 
attended infrequent sessions for medication management and 
therapy with J.R., a nurse at The Carriage House.  

On examination, the veteran was cooperative, articulate, 
alert, and oriented to person, place, time and situation.  
According to the report, he presented as a stoic who 
minimized his distress.  His attention and concentration in 
the interview were described as good, but daily distractions 
were noted, such as news, conversations and politics.  His 
speech was normal with no aphasia.  The veteran described his 
mood as "OK but I get irritable."  His affect was mildly 
anxious and there was no evidence of psychosis or 
intoxication.  His memory was 3/3 after five minutes and he 
was not suicidal or homicidal.  He did endorse hyperarousal 
with pronounced startle, was hypervigilant, had nightmares 
where he screamed and thrashed about, was easily angered by 
criticisms of the military and avoided stressful situations 
because he became reactive and angry, probably triggered by 
injustices experienced in the combat zone.  On the "CAPS-1" 
exam, he scored positively on all symptom subscales with 
moderate intensity of symptoms.  He took Lexapro, Wellbutrin, 
and Clonazepam daily for his PTSD.  According to the report, 
his loss of career was consistent with untreated PTSD 
symptoms.  He was not depressed or psychotic.  He did 
experience social isolation because of irritability and 
intolerance for stimulation.  Because the veteran lacked 
other co-morbid psychiatric illnesses he benefited from 
treatment and medication.  However, K.H. and Dr. H.L. noted 
the veteran had suffered socially and financially because of 
his occupational dysfunction.  Diagnosis was PTSD and alcohol 
abuse secondary to PTSD.  His GAF score was given as 45.

A June 2004 evaluation of the veteran's PTSD by J.R., an 
Advance Practice Registered Nurse at The Carriage House, is 
also in the file.  The veteran complained of anxiety, 
irritability, disturbed sleep and anger.  J.R. noted that the 
veteran was referred in 1993 for a psychiatric evaluation 
subsequent to a 1992 myocardial infarction.  He then 
complained of anxiety, panic attacks, and depression.  He 
described feeling vulnerable with death anxiety.  He was 
angry with himself because he experienced a lack of control.  
His heart attack took him by surprise.  According to the 
report, the veteran did not initially speak of Vietnam, but 
began to speak about those experiences after he began to 
regain trust in his body.

The Carriage House report noted the veteran had no past 
psychiatric illnesses.  Administrative stress as well as 
interpersonal relationships with other detectives and high 
ranking officers contributed to his resignation from a police 
force.  J.R. noted that the veteran had a difficult time 
adjusting to a civilian lifestyle, but that he was successful 
on the professional circuit as a competitive fisherman.  He 
organized to the point that he obsessively reviewed the list 
of needed fishing equipment and compulsively checked its 
condition.  There was also travel, practice, and searching 
for the best fishing areas.  According to J.R.'s report, the 
seriousness, planning and pressure that the veteran put into 
the fishing competition could be reflective of what he needed 
to do in Vietnam for his survival and that of his men.  The 
report states that the veteran excelled as a competitive 
fisherman as he excelled in Vietnam.  At other times the 
veteran gave private martial arts lessons and tried to 
increase the number of students.  Both the fishing and the 
teaching were part-time occupations, which the veteran 
approached with considerable internal pressure to excel.  

On mental status examination, the veteran consistently 
presented well groomed with good hygiene.  His mood and 
affect were congruent and appropriate.  J.R. wrote that 
during the veteran's first year of treatment he described 
symptoms consistent with a clinical major depression.  At the 
height of his depression and anxiety, the veteran felt 
exceedingly vulnerable with little control.  Symptoms of 
hypervigilence, hyperarousal, and startle were present then 
and continued to recur episodically during periods throughout 
the ten years of treatment.  Also, sleep disturbance 
continued, especially intermittent nocturnal awakenings, 
nightmares and reports from his wife of thrashing about and 
yelling.  His speech was clear and normal and his thoughts 
did not reveal any psychotic symptoms or delusions.  However, 
his thoughts were obsessional and action compulsive when he 
felt stress or pressure as when in competition.  

There was no evidence of cognitive impairment or suicidal or 
homicidal ideation.  As treatment continued, PTSD became 
clearer.  The Carriage House report also noted the veteran 
took Lexapro, Wellbutrin, and Clonazepam and exercised daily.  
Despite his successful remission of depression and his 
initial acute anxiety, the veteran continued to be impaired 
by PTSD symptoms rather than solely from the trauma of his 
heart attack.  According to the report, the work he chose to 
do after his heart attack could be seen as reflective of a 
combat marine: competitive fishing involved hyper-vigilance, 
alertness, physical strength, the unexpected, and traveling 
alone to unfamiliar areas while teaching martial arts 
required control.  Despite this sublimation, the report noted 
the veteran's participation in Vietnam combat contributed to 
loss of a full social experience and unknown financial loss.  
J.R.'s diagnoses were PTSD; major depression, recurrent, in 
partial remission; and panic disorder without agoraphobia.  
She gave the veteran a GAF score of 45.

The veteran underwent a VA examination in August 2004.  The 
examiner reviewed the claims file.  According to the 
examination report, the Vietnam veteran retired on disability 
from the narcotics division of a local police department in 
1978, in part possibly due to conflict with his supervisors.  
He was seen by a psychiatrist for anxiety.  Since then he did 
odd jobs part-time after a period of homelessness.  He also 
was a professional fisherman from 1994 to 2004 and gave 
private martial arts lessons, though currently he lacked a 
sufficient client list.  He was unsure what he was qualified 
to do, but wanted to return to work perhaps professional 
fishing again if he could save enough money for a proper 
investment.  He told the examiner he had daily intrusive 
thoughts.  

He reported that he frequently recalled the sight of a 
dismembered body covered by a poncho after the wind blew the 
poncho off the body.  He also reported being bothered by 
leaches.  He also reported nightmares but could not recall 
details.  However, he frequently awoke drenched in sweat and 
had to change his clothes and sleep on the couch because the 
bed was wet from sweat.  He had flashbacks often triggered by 
trucks or helicopters.  He reported feeling numb and 
disconnected from others and his feelings.  He also had 
difficulty falling asleep and slept about five hours per 
night.  His wife said he tossed and turned, and he said he 
typically stayed up until 2 a.m.  The veteran reported 
anxiety, and that he avoided crowds of people because he 
became hypervigilant.  When outside the home he always knew 
the location of exits.  He only sat where he could see the 
room.  He also arose during the night to ensure the door was 
locked.  The veteran also reported irritability, especially 
around other people.  He also had poor concentration, and 
trouble reading and watching movies.  The veteran reported 
moderate impairment in his short-term memory.  The veteran 
began using alcohol in the late 1970s, and currently drank 4 
to 7 beers per night to help him sleep.  The examiner stated 
that it was unclear exactly how PTSD affected the veteran's 
sporadic work history.  There was evidence of some 
irritability which might have caused conflict, though the 
examiner thought lack of skills and direction was part of the 
problem.

On examination, the veteran was cooperative, his thought 
process was linear, and he lacked any suicidal or homicidal 
ideation.  There was no evidence of hallucinations or 
delusions.  Affect and mood were anxious.  The examiner's 
diagnosis was moderate chronic PTSD and alcohol abuse.  A GAF 
score of 55 was given.  The examiner noted that K.H. gave the 
veteran a GAF score of 45, but explained that she believed 
the veteran currently functioned at a 55.  His alcohol abuse 
did not appear to have interfered with his life or show 
dependence though it qualified as abuse.  The examiner was of 
the opinion the veteran's alcohol abuse was related, in part, 
to his PTSD.  It was often used as a way to sleep and improve 
his anxiety.  However, she did not think his PTSD 
significantly affected his functioning.  While his 
irritability affected his former police work, she did not 
think his PTSD affected his post-police employment history 
which was due more to lack of skills and professional 
interests that were not particularly lucrative.  She believed 
the veteran was competent to manage his own funds.

An October 2004 VA outpatient medical record reflects the 
veteran was currently receiving needed treatment from non-VA 
mental health services.

Attached to the veteran's November 2004 substantive appeal 
(VA Form 9) was a written statement that disclosed he had 
panic attacks at least five days a week, difficulty in 
understanding complex commands, and short term memory loss.  
He states that he forgot to complete tasks, his judgment was 
sometimes impaired, and his motivation and moods were 
disturbed.  

A November 2004 VA outpatient medical record reflects the 
veteran's initial screening at a PTSD clinic.  It was noted 
the veteran had no history of inpatient psychiatric treatment 
and that he began seeking private treatment when anger and 
anxiety interfered with his ability to function in a police 
department.  It also was noted that he had achieved some 
degree of stability on Lexapro, Wellbutrin and Klonapin, but 
still suffered from severe insomnia with hyperarousal, 
irritability, and anxiety.  A history of depression and panic 
attacks also was noted.  The veteran's release from the 
police department was blamed on physical injury as well as 
administrative stress and interpersonal conflicts.  The 
veteran's great difficulty in adjusting to civilian life was 
chronicled, including a 1993 myocardial infarction.  It was 
noted that the veteran's therapist described him as 
compulsive with extreme internal pressure to excel in spite 
of depression and chronic and severe symptoms of PTSD which 
greatly impacted his life.  The VA nurse noted the veteran 
was polite and cooperative, but rather tense and guarded at 
first.  No psychotic symptoms were noted, but the veteran was 
clearly hypervigilant.  While the veteran denied homicidal or 
suicidal ideations, he said he had to struggle to maintain 
control of chronic anger.  The VA nurse's impression was 
chronic and severe PTSD and a history of major depression.  
The veteran admitted drinking several beers daily which the 
VA nurse advised to curtail given his medications and family 
history.  The veteran was not interested in group therapy, 
but was going to continue to be seen by J.R. at The Carriage 
House every few months.  The VA nurse gave the veteran a GAF 
score of 47.

A December 2004 private medical record reflects the veteran 
was seen for a follow-up by his cardiologist who noted the 
veteran remained remarkably active and exercised to a high 
level several times a week.

A January 2005 VA mental health progress note states the 
veteran was staying busy teaching karate, that he still took 
lessons himself, and that he labeled the activity a 
"lifesaver."  No psychosis was noted.  A VA nurse suggested 
the veteran take Clonazepam regularly rather than whenever 
necessary.  

The veteran testified at his February 2005 hearing that his 
three different psychological medications cut down on his 
violent outbursts.  (Tr. at 23-24).  He also testified to 
panic attacks five times a week and 14 years of therapy. (Tr. 
at 3, 26, 36).  His karate class was limited to three 
students he had known for eons.  (Tr. at 9).  His wife 
testified that the veteran's short term memory loss was 
getting so bad that he forgot to lock the door (Tr. at 12), 
and that he probably had a two-hour window for socializing 
with people, if it was with people he knew.  (Tr. at 13).  
She said his violent sleep included screaming.  (Tr. at 17-
19).  

The veteran testified at his March 2006 Board hearing that he 
no longer engaged in competitive fishing because he stressed 
out due to the competition and some of the people he worked 
with or around.  (Tr. at 3).  He also admitted that the 
police department where he once worked had him see a 
psychiatrist because some thought he was homicidal and 
suicidal.  (Tr. at 3-4).  He said teaching martial arts was 
relaxing for him and took a lot of the edge off his stress.  
He only taught certain people and he did not go to big 
classes.  (Tr. at 4).  He currently taught only three or four 
people at a time and had arranged for a substitute to fill in 
when he did not feel like teaching.  (Tr. at 5).  He said he 
washed three times every morning because he spent much of his 
time in Vietnam in the dirt.  (Tr. at 6-7).  He testified 
that while in a rage at getting lost when driving him and his 
wife to a friend's birthday party he once unknowingly drove 
the wrong way on a one way street.  (Tr. at 5).  His wife 
testified at this same hearing that she managed the 
household, that her husband had trouble sleeping, that 
medications helped his attacks of rage, and that the veteran 
could not function on his own.  (Tr. at 8, 9, 11).  


II.  Legal Analysis

A.  Duty to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in May 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted May 2004 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased initial rating for 
his service-connected PTSD.  Therefore, any lack of notice by 
the VA to the veteran as now required by Dingess and Hartman 
constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411 and 
a general rating formula, set forth at 38 C.F.R. § 4.130, DC 
9440.  Under that formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social  relationships.  See 38 
C.F.R. § 4.130, DC 9440.  

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32].  GAF scores ranging between 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The objective and competent medical evidence of record 
discloses that the veteran's service-connected PTSD more 
nearly approximates the criteria for the 50 percent rating 
than the next higher evaluation.  Evidence of social and 
occupational impairment includes irritability, daily 
intrusive thoughts, three medications to control rage, some 
short-term memory loss, poor concentration, avoidance of 
crowds, frequent panic attacks, difficulty sleeping, and 
alcohol abuse to ease sleeping and anxiety.  There is no 
evidence of suicidal or homicidal ideations, hallucinations, 
delusions or obsessional traits (but for one example of 
frequent washing in the morning).  Mental status examinations 
in the record show the veteran presents well in terms of 
speech, personal appearance, and personal hygiene. 

Evidence in the record also suggests the veteran's anxiety 
played some role in his resignation from a full-time job as a 
police narcotics detective years before his PTSD was 
diagnosed.  However, between 1994 and 2004 the veteran worked 
two part-time jobs as a competitive professional fisherman 
and a martial arts instructor.  Currently, he only sees a 
select few students.  It is unclear whether he would return 
to professional fishing if he had enough monetary resources.  
A cardiologist treating the veteran for heart problems noted 
in private medical records in March and December 2004 that 
the veteran remained remarkably active and exercised to a 
high level several times a week.

In 2004 and 2005, various medical personnel assigned the 
veteran a GAF score ranging between 45 and 55.  The Board 
notes these scores reflect serious (45) or moderate (55) 
symptoms.  The Board need not resolve these discrepancies in 
this case, except to note that these scores, when combined 
with the other evidence of record, suggest the veteran's PTSD 
should be rated at 50 percent disabling rather than 70 
percent disabling.

The preponderance of the objective and competent medical 
evidence in the record supports the current rating for the 
veteran's PTSD.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

Further, the Board has considered whether a higher evaluation 
of the veteran's service-connected PTSD is warranted on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
However, in the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet App. 337 (1996).

Finally the Board notes that, in view of the holding in 
Fenderson, supra, the Board has considered whether the 
veteran is entitled to a "staged" rating for any of his 
service-connected disorders, as the Court indicated can be 
done in this type of case.  Based upon the record, the Board 
finds that at no time since the veteran filed his original 
claim for service connection have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial rating in excess of 50 percent for the veteran's 
PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


